DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 1, 2, 4-8, 10-13, 16-28, 30-37 are pending.
Claims 1, 2, 4-8, 10-13, 16-28, 30-37 are rejected.
Priority
Priority is given to claims 20-32 to United States Provisional Application No. 61/178,251. Priority is not given to claims 1, 2, 4-8, 10-13, 16-19, and 33-37 to United States Provisional Application No. 61/178,251 which does not describe the limitations discussed in the rejection for lack of written description discussed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.
Claim Interpretation
The phrase “plural genotypes” in claim 26 is interpreted to include genotypes of diploid or polyploid organisms.
The recitation in claim 27 of "the measured data and spectroscopic data set are based on differing growing conditions" and in claim 28 of “the measured data and spectroscopic data seta 
For the purpose of examination the term multivariate in claims 1, 19-22, and 24 is interpreted to require use of multiple variables that are measured.
For the purpose of examination the term hyperspectral in claim 7 is interpreted to require spectroscopic measurement of a large number of wavelengths as discussed in the specification at paragraph 80.
In independent claims 20, 21, and 24 the phrase “constructed only from” has been interpreted as closed language equivalent to the phrase “consisting of” in regards to limitations “i” and “ii” only. See MPEP 2111.03 II.
The step of selecting or removing a plant in independent claim 1 and the step of selection of a plant or its seed in independent claims 19-21 and 24 have been interpreted as requiring a physical step that is a practical application of a judicial exception. Therefore those claims and associated dependent claims 2, 4-8, 10-13, 16-18, 25-28, and 30-37 are patent-eligible under 35 U.S.C. 101 for reasons noted in the decision of the Patent Trial and Appeal Board mailed 04 March 2019 at page 17.
The limitation of “loading vector” in independent claims 1, 19-22, 24, and 36 is discussed in the specification at paragraphs 152-154 to be a result of a principal component analysis (PCA).
The limitation of an average of sample spectra in independent claims 1, 19, 20, 21, 22, and 24 has been interpreted to include an embodiment of an average of particular wavelength intensities in different images as discussed in the specification at paragraph 193 of the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more.
Independent claim 22 recites a computer that executes a process of creating a multivariate relation between an average of whole-plant spectroscopic absorbance data and a plant characteristic corresponding to the whole-plant spectroscopic absorbance data obtained from a first plant population wherein the multivariate relation comprises a loading vector and a plurality of scores for the loading vector which, but for the limitation of a programmed generic computer, recites the mental process grouping of abstract ideas.
Independent claim 22 also recites a correlation between spectroscopic data of a plant population and a characteristic of a plant population which is a law of nature.
This judicial exception is not integrated into a practical application because the additional elements of a computer processor in independent claim 22, computer memory in independent claim 22, and a computer network to communicate data in dependent claim 23 do not improve the functioning of a computer and do not represent a practical application of the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:

The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer;the system claims recite a handful of generic computercomponents configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101“in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3)(quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Applicant's arguments filed 01 January 2021 have been fully considered but they are not persuasive.
The applicants state the claimed subject matter is directed to a computer hardware system, not abstract ideas. The argument is not persuasive because merely claiming an abstract idea in the context of a generic computer does not make a claim patent-eligible as discussed in the MPEP at 2106.04(a)(2) III C recited below:
C.    A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

The applicants state that claims 22 and 23 that at USPTO step 2B the claims are patent-eligible because the claims recite additional elements that are significantly more than a judicial exception. The argument is not persuasive because the applicants point to limitations within the recited judicial exception that improve increased flexibility, faster search times, and smaller memory requirements. Such limitations are not additional elements and the argument may have been intended to be that at USPTO step 2A prong 2 the claimed subject matter improves computer technology. The claimed subject matter does not improve computer technology because the claimed subject matter can use a generic computer and the operation of a generic computer is not improved. Instead the claimed subject matter performs an abstract idea on a generic computer. The applicants have not provided evidence that the performance of a generic computer is improved. 
It is noted that any improvements to an abstract idea that might appear in the claimed subject matter is not sufficient to establish patent-eligibility of the pending claims.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an 
The applicants state the claimed subject matter does not recite a law of nature that is a correlation between spectroscopic data of a plant population and a characteristic of a plant population. The applicants state that a law of nature is not recites because the claimed subject matter includes a multivariate correlation between spectroscopic data of a plant population and a characteristic of a plant population. The argument is not persuasive because the correlation is a naturally occurring phenomenon and analysis of a law of nature using a multivariate correlation does not prevent the claimed subject matter from reciting a law of nature. See MPEP 2106.04(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-13, 16-19, and 33-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as 
The claims recite in independent claim 1 and claims 2, 4-8, 10-13, 16-18, and 33-37 dependent from claim 1 a limitation of “a corresponding set of measured plant characteristic data comprising absorbance at the different wavelengths from the first plant population” and further limiting the plant characteristic data to comprise an agronomic trait, drought tolerance, herbicide resistance, insect resistance, or any combination thereof. The claims recite in independent claim 19 a limitation of “a corresponding set of measured drought tolerance data comprising absorbance at the different wavelengths from the first plant population.”
The specification describes correlating plant spectral data (termed X) and directly measured plant characteristic data (termed Y) at paragraphs 137-142, and also at paragraphs 32, 190, and 196. The specification describes paragraphs 81-83 determining a plant characteristic of leaf width from image data but does not describe determining leaf width or size on the basis of absorbance at different wavelengths. The specification describes at paragraph 93 plant characteristics of an agronomic trait, drought tolerance, herbicide resistance, or insect resistance but does not describe determining those characteristics from the different wavelengths from the first plant population.
The specification at the time of filing does not describe the limitations in claims 1 and 19 noted above.
Claim Rejections - 35 USC § 103
The following is the complete listing of claims rejected under 35 U.S.C. 101. All grounds of rejection under 35 U.S.C. 103 in the Office action mailed 30 July 2021 are withdrawn.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacquemoud et al. (Remote Sensing of Environment Vol. 74, pages 471-481 (2000)) in view of Orr et al. (United States Patent No. 5,764,819) in view of Hansen et al. (Remote Sensing of Environment Vol. 86, pages 542-553 (2003)) in view of Rocchini et al. (Applied Vegetation Science vol. 10, pages 325-331 (2007)) in view of Rodarmel et al. (Surveying and Land Information Systems vol. 62, pages 115-123 (2002)) in view of Asner et al. (Proceedings of the National Academy of Sciences USA Vol. 101, pages 6039-6044 (2004)) in view of Bro (Analytica Chimica Acta vol. 500, pages 185-194 (2003) cited in the Information Disclosure Statement received 25 April 2011).
The subject matter of claim 20 is a computer-mediated process of constructing a predictive model between whole-plant population spectroscopic absorbance data and a plant analyte concentration corresponding to the whole-plant population spectroscopic absorbance data 
The subject matter of claim 21 is a computer-mediated process of constructing a predictive model between whole-plant population averaged spectroscopic absorbance data at different wavelengths and a plant characteristic corresponding to the whole-plant population spectroscopic absorbance data obtained from at least a portion of the first plant population, the model constructed from the spectroscopic data of the first plant population, data corresponding to absorbance of the plant characteristic measured in at least a portion of the first plant population, and a multivariate relation comprising a loading vector and scores of the loading vector derived from principal component analysis, and selecting a target plant or its seed from the predicted value of the analyte.
Jacquemoud et al. shows in the abstract and throughout a process of using reflectance spectra measurements of plant populations to develop models for determining chlorophyll content and leaf area index. Jacquemoud et al. shows in the first column of page 473 that an inverse PROSPECT model has good agreement with measured data of chlorophyll, water, and dry matter. Figure 1 shows absorption coefficients of plant components from 400nm to 2400nm wavelengths. Figure 2 shows low error at different wavelengths of an inverted PROSPECT model between measured and simulated data. Six wavelengths are shown in Table 1 for the PROSAIL model, and use of ten wavelengths in the visible and near infrared are noted in the abstract. On pages 475-477 Jacquemoud et al. shows development of four inverse models and 
Jacquemoud et al. does not show selecting a plant for breeding, measuring spectroscopic absorbance data and a corresponding measured plant characteristic from the same plant population, averaging spectroscopic absorbance data of a sample, a multivariate relation comprising a loading vector and scores of the loading vector derived from principal component analysis, or selecting a target plant or its seed from the predicted value of the analyte.
Orr et al. shows in the abstract use of remote sensing to select plants for breeding. Orr et al. shows selection of a plant with desired characteristics at columns 6, 8, 19 (example 1), 26 (example 3), 38 (example 4), 41 (example 5), and claims 1, 2, 4, and 5. Orr et al. shows measurement of crop yield (an agronomic trait) and insect infestation levels in column 2.
Hansen et al. shows in the abstract that hyperspectral reflectance data was used to determine plant characteristics. Hansen et al. shows on page 544 in sections 2.2 and 2.4 a device for obtaining spectroscopic measurements of plants grown in a plot of land, and storing the spectroscopic scans. Hansen et al. shows on page 544 that canopy reflectance was measured using a dual spectrometer and that plant sampling of the analyzed plants was performed to assay plant characteristics including chlorophyll content. Hansen et al. shows using data from averaged replicate spectroscopic scans without outlier tendencies on page 544, column 2. On page 545 multivariate analysis of the plant spectra is detailed. Hansen et al. shows in Table 2 multiple wavelengths that were selected and used to analyze plant properties.

Rodarmel et al. shows in the abstract analysis of hyperspectral images using principal component analysis. Rodarmel et al. discusses the technique of principal component analysis on pages 116-118 and shows in Figures 3 and 4 that the first few bands of a hyperspectral land image contains the most information and the remaining band comprise mainly noise. Rodarmel et al. concludes on page 121 that principal component analysis (PCA) is beneficial when analyzing hyperspectral images. PCA was found to reduce the amount of data that is handled.
Asner et al. shows in the abstract that hyperspectral metrics of canopy water content and light-use efficiency are highly sensitive to drought. Asner et al. shows their spectroscopic data can be used to measure drought stress using the SWAM metric (which measures water content, see the second column on page 6041) (see figure 4). Asner et al. concludes in the first column of page 6044 that the SWAM metric is the best indicator of the metrics measured in the paper to determine drought stress.
	Bro discusses use of multivariate analysis of analytes. Bro shows advantages of multivariate analysis of noise reduction, analysis of samples with interferents, and other advantages on pages 186-193. Bro provides guidance to use principal component analysis that uses loading vectors and scores of the loading vectors on pages 186-193, particularly at Figures 1-5 and the second column of page 186, the first column of page 187, and the second column of 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the process of Jacquemoud et al. by selecting a plant for use in a plant breeding program because Orr et al. provides guidance to select plants on the basis of remote sensing for use in plant breeding. It would have been further obvious to modify the spectral data used by Jacquemoud et al. to perform spectroscopic and plant characteristic analysis on the same population of plants because Hansen et al. shows developing a predictive model by use of those techniques, and because it is obvious to use a known technique to improve a similar method. It would have been further obvious to average spectroscopic absorbance spectra because Hansen et al. provides guidance to average replicate spectroscopic scans without outlier tendencies. Regarding the limitation in claim 21 of using of at least a portion of a plant population as the source of data corresponding to the plant characteristic, the claim includes an embodiment of using the entire plant population, and it would be obvious to measure a subset of a plant population for a characteristic if the plant population is homogeneous. Regarding the limitation of using a multivariate relation comprising a vector derived from principal component analysis, it would have been further obvious to use principal component analysis of hyperspectral images of plants because Rocchini et al. provides guidance to use principal component analysis of multispectral plant images to analyze the data with the most information and Rodarmel et al. shows that use of principal component analysis of multispectral images provides advantages in reducing the amount of data that is analyzed. It would have been further obvious to measure drought tolerance because Asner et al. shows that hyperspectral data of plant populations can be used to determine drought stress and the quantification of drought tolerance is an inverse of .
Claims 24, 25, 30, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above, and further in view of Stewart (Trends in Plant Science Vol. 10, pages 390-396 (2006)).
Independent claim 24 recites the method of independent claim 20 with a further limitation of correlating a level of genome introgression using the multivariate relation and a plant or seed is selected but is not limited to be used for plant breeding. In the embodiment of claim 25 the whole plant spectroscopic data is hyperspectral data. In an embodiment of claim 30 the selected plant is selected for breeding. In the embodiment of claim 31 the model is validated.
Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above does not show analysis of transgenic traits or levels of introgression.
Stewart shows in the abstract that transgenes in plants can be tagged with a green fluorescent protein (GFP) encoding gene to monitor transgene escape to wild relatives. Stewart discusses on page 390 that plant transgenes may encode for insect resistance or herbicide resistance, and that introgression of transgenes into wild relative plants is a concern of regulators, consumer groups, and farmers. On page 392 Stewart shows that GFP can be linked to a gene of 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the plant analysis process of Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above by performing analysis on GFP expression because Stewart shows that GFP can be linked to a transgene expressing a trait such as insect or herbicide resistance and that spectroscopic assay of GFP can be used in the field to determine gene introgression into wild relatives. It would have been further obvious to select crop plants for production on the basis of expression of a desired transgene for commercial production, or to select plants for removal if those plants are undesirable wild relatives with transgene introgression, and because Orr et al. provides guidance to select plants for breeding on the basis of remote sensing.
Claims 26-28, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above, and further in view of Stewart as applied to claims 24, 25, 30, and 31 above, and further in view of Halfhill et al. (Theoretical and Applied Genetics Vol. 107, pages 1533-1540 (2003)).
In the embodiment of claim 26 the data is based on diploid or polyploidy organisms. In the embodiment of claims 27 and 28 the plants are grown in different locations. In the embodiment of claim 32 the model is based on plants of a backcrossing experiment.

Jacquemoud et al. shows analysis of different crops at different growing parcels in the first column of page 477.
Stewart provides guidance on page 390 to use real-time data to monitor escape of plant transgenes to wild relatives.
Halfhill et al. shows a process of measuring gene introgression between transgenic plants and wild relatives by measuring expression of GFP linked to the transgene. On page 1534 Halfhill et al. shows that canola x B. rapa crosses generate triploid F1 hybrid generations that can be restored to the original B. rapa phenotype and diploid level after several backcross generations, but that backcrossed generations can retain the transgene of the original cross. Details of a quantitative score for GFP expression is shown on page 1535. GFP levels of crosses are shown to be related to the homozygous or hemizygous state of the transgene in transgenic plants at page 1536 and Figures 1 and 2.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the process of Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above, and further in view of Stewart as applied to claims 24, 25, 30, and 31 above by using scores of plant populations in developing a model of plant characteristics because Halfhill et al. shows a process of quantitating GFP expression by optical .
Claims 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above and further in view of Free (United States Patent Application Publication No. US 2006/0190137, cited in the Information Disclosure Statement received 05 October 2011).
The subject matter of claim 22 is an apparatus that executes the process of independent claim 20 with consideration of a measured plant characteristic data set and no step of selection of a plant or seed. In the embodiment of claim 23 the apparatus communicates the data to a memory or computer.
Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above shows an apparatus for collecting spectroscopic plant data by remote sensing, but does not show details of a computer and memory to perform the process
Free shows in the abstract systems for analyzing spectral data for chemometric analysis. Free shows an outline in figures 2 and 3 of data acquisition and storage in memory in a computer 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the computer mediated process of Jacquemoud et al. in view of Orr et al. in view of Hansen et al. in view of Rocchini et al. in view of Rodarmel et al. in view of Asner et al. in view of Bro as applied to claims 20 and 21 above by making a computer and computer memory as discussed in Free to execute the spectral data analysis process because Free shows use of computers and computer memory to perform analysis of spectral data to measure a chemical compound and Free shows details of a computer mediated process of spectral analysis that comprises storing data in a computer memory.
Applicant's arguments filed 01 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 20-28 and 30-32 rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection relies on a new reference Bro as discussed above.
The applicants state the limitation regarding the loading vector is not shown in the applied references but a new reference Bro has been applied that shows the limitations regarding the loading vector is known to be a consideration in principal component analysis.
The applicants state the use of an average of plant spectra is nonobvious, however as noted in the above rejection, Hansen et al. provides guidance to average plant spectra from plant images.

The applicants state that Rocchini et al. teaches away from using hyperspectral imaging for individual plant analysis. Rocchini et al. shows use of PCA to analyze multispectral plant images and predicting plant species richness from remote sensing images of plants in the abstract and throughout. Rocchini et al. shows in the conclusion on page 330 that spatial resolution of remote sensing varies with the source of the data, and that use of hyperspectral platforms allows for improved results. Rocchini et al. does not show that plants cannot be analyzed and suggests use of higher resolution images for local analysis at page 330.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631